DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 07/01/2022. As directed by the amendment: claims 20, 23-25, 28, 31, 34, 38-39 have been amended; claims 1-19, 22, 33 have been canceled; and no new claims have been added. Thus, claims 20-21, 23-32, 34-39 are presently pending in this application.
Applicant’s amendments to claims have overcome the objections and 112(b) rejections previously set forth in the office action mailed 04/05/2022.

Terminal Disclaimer
 The terminal disclaimer filed on 09/01/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,603,478 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Samir Bhavsar on 09/01/2022. 
The application has been amended as follows: 
Claim 38 is amended as follows:
A method of preparing a fluid delivery device to deliver a fluid through a user's skin surface, the method comprising: 
inserting a fluid delivery assembly into a collet assembly, 
wherein the collet assembly comprises an upper wall and a lower wall, a central portion defining an inner step of the collet assembly, and a collet lock attached to the lower wall and having a plurality of tabs extending radially inward from the lower wall; 
slidably coupling the fluid delivery assembly to the collet assembly by snap-fitting a plurality of flexible tabs of the upper wall of the collet assembly with a respective protrusion of a plurality of protrusions of a sleeve of the fluid delivery assembly[[,]]; and 
limiting an upward axial travel of the fluid delivery assembly by abutting the sleeve with the inner step of the collet assembly.

Allowable Subject Matter 
Claims 20-21, 23-32, 34-39 are allowed over the prior arts of records.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of records is Baker et al. (WO 2015/168219).
Regarding claim 20, Baker fails to disclose/teach among all the limitation or render obvious a collet assembly for a fluid delivery apparatus wherein the collet assembly comprises a collet with an upper wall, a lower wall, a step portion, a collet lock located on the lower wall; wherein the upper wall comprises at least one flexible tab extending radially inward of the interior surface of the collet, and wherein the collet lock of the lower wall comprises at least one tab configured to prevent rotation of the plenum, in combination with the total structure and function as claimed. No combination of prior art was found to teach or suggest each and every element of claim 20.
Regarding claim 31, Baker fails to disclose/teach among all the limitation or render obvious a fluid delivery apparatus for delivering a fluid wherein the fluid delivery apparatus comprises a collet assembly with an upper wall, a lower wall, a central portion with an inner step, a collet lock attached to the lower wall; wherein the collet lock has a plurality of tabs extending radially inward from the lower wall; wherein the upper wall comprises a plurality of flexible tabs extending radially inward; and wherein the fluid distribution assembly is limited in an upward axial travel by the inner step of the collet assembly and limited in a lower axial travel by the plurality of tabs of the collet lock, in combination with the total structure and function as claimed. No combination of prior art was found to teach or suggest each and every element of claim 31.
Regarding claim 38, Baker fails to disclose/teach among all the limitation or render obvious a method of preparing a fluid delivery device to deliver a fluid wherein the method comprises a step of inserting a fluid delivery apparatus into a collet assembly wherein the collet assembly comprises an upper wall, a lower wall, a central portion with an inner step, a collet lock attached to the lower wall; wherein the collet lock has a plurality of tabs extending radially inward from the lower wall; wherein the upper wall has a plurality of flexible tabs to snap-fit to a plurality of protrusions of a sleeve of the fluid delivery assembly; and wherein the sleeve of the fluid delivery assembly abuts the inner step of the collet assembly, in combination with the total structure and function as claimed. No combination of prior art was found to teach or suggest each and every element of claim 38.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783